Cite as: 586 U. S. ____ (2019)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
CITY OF ESCONDIDO, CALIFORNIA, ET AL. v. MARTY
                 EMMONS
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
             No. 17–1660. Decided January 7, 2019

   PER CURIAM.
   The question in this qualified immunity case is whether
two police officers violated clearly established law when
they forcibly apprehended a man at the scene of a reported
domestic violence incident.
   The record, viewed in the light most favorable to the
plaintiff, shows the following. In April 2013, Escondido
police received a 911 call from Maggie Emmons about a
domestic violence incident at her apartment. Emmons
lived at the apartment with her husband, her two chil-
dren, and a roommate, Ametria Douglas. Officer Jake
Houchin responded to the scene and eventually helped
take a domestic violence report from Emmons about inju-
ries caused by her husband. The officers arrested her
husband. He was later released.
   A few weeks later, on May 27, 2013, at about 2:30 p.m.,
Escondido police received a 911 call about another possible
domestic disturbance at Emmons’ apartment. That 911
call came from Ametria Douglas’ mother, Trina Douglas.
Trina Douglas was not at the apartment, but she was on
the phone with her daughter Ametria, who was at the
apartment. Trina heard her daughter Ametria and Mag-
gie Emmons yelling at each other and heard her daughter
screaming for help. The call then disconnected, and Trina
Douglas called 911.
   Officer Houchin again responded, along with Officer
Robert Craig. The dispatcher informed the officers that
two children could be in the residence and that calls to the
2                 ESCONDIDO v. EMMONS

                         Per Curiam

apartment had gone unanswered.
   Police body-camera video of the officers’ actions at the
apartment is in the record.
   The officers knocked on the door of the apartment. No
one answered. But a side window was open, and the
officers spoke with Emmons through that window, at-
tempting to convince her to open the door to the apart-
ment so that they could conduct a welfare check. A man
in the apartment also told Emmons to back away from the
window, but the officers said they could not identify the
man. At some point during this exchange, Sergeant Kevin
Toth, Officer Joseph Leffingwell, and Officer Huy Quach
arrived as backup.
   A few minutes later, a man opened the apartment door
and came outside. At that point, Officer Craig was stand-
ing alone just outside the door. Officer Craig told the man
not to close the door, but the man closed the door and tried
to brush past Officer Craig. Officer Craig stopped the
man, took him quickly to the ground, and handcuffed him.
Officer Craig did not hit the man or display any weapon.
The video shows that the man was not in any visible or
audible pain as a result of the takedown or while on the
ground. Within a few minutes, officers helped the man up
and arrested him for a misdemeanor offense of resisting
and delaying a police officer.
   The man turned out to be Maggie Emmons’ father,
Marty Emmons. Marty Emmons later sued Officer Craig
and Sergeant Toth, among others, under Rev. Stat. §1979,
42 U.S. C. §1983. He raised several claims, including, as
relevant here, a claim of excessive force in violation of the
Fourth Amendment. The suit sought money damages for
which Officer Craig and Sergeant Toth would be personally
liable. The District Court held that the officers had prob-
able cause to arrest Marty Emmons for the misdemeanor
offense. The Ninth Circuit did not disturb that finding,
and there is no claim presently before us that the officers
                  Cite as: 586 U. S. ____ (2019)            3

                           Per Curiam

lacked probable cause to arrest Marty Emmons. The only
claim before us is that the officers used excessive force in
effectuating the arrest.
   The District Court rejected the claim of excessive force.
168 F. Supp. 3d 1265, 1274 (SD Cal. 2016). The District
Court stated that the “video shows that the officers acted
professionally and respectfully in their encounter” at the
apartment. Id., at 1275. Because only Officer Craig used
any force at all, the District Court granted summary
judgment to Sergeant Toth on the excessive force claim.
   Applying this Court’s precedents on qualified immunity,
the District Court also granted summary judgment to
Officer Craig. According to the District Court, the law did
not clearly establish that Officer Craig could not take
down an arrestee in these circumstances. The court ex-
plained that the officers were responding to a domestic
dispute, and that the encounter had escalated when the
officers could not enter the apartment to conduct a welfare
check. The District Court also noted that when Marty
Emmons exited the apartment, none of the officers knew
whether he was armed or dangerous, or whether he had
injured any individuals inside the apartment.
   The Court of Appeals reversed and remanded for trial
on the excessive force claims against both Officer Craig
and Sergeant Toth. 716 Fed. Appx. 724 (CA9 2018). The
Ninth Circuit’s entire relevant analysis of the qual-
ified immunity question consisted of the following: “The
right to be free of excessive force was clearly established at
the time of the events in question. Gravelet-Blondin v.
Shelton, 728 F.3d 1086, 1093 (9th Cir. 2013).” Id., at 726.
   We reverse the judgment of the Court of Appeals as to
Sergeant Toth, and vacate and remand as to Officer Craig.
   With respect to Sergeant Toth, the Ninth Circuit offered
no explanation for its decision. The court’s unexplained
reinstatement of the excessive force claim against Ser-
geant Toth was erroneous—and quite puzzling in light of
4                  ESCONDIDO v. EMMONS

                          Per Curiam

the District Court’s conclusion that “only Defendant Craig
was involved in the excessive force claim” and that Em-
mons “fail[ed] to identify contrary evidence.” 168 F. Supp.
3d, at 1274, n. 4.
   As to Officer Craig, the Ninth Circuit also erred. As we
have explained many times: “Qualified immunity attaches
when an official’s conduct does not violate clearly estab-
lished statutory or constitutional rights of which a reason-
able person would have known.” Kisela v. Hughes, 584
U. S. ___, ___ (2018) (per curiam) (slip op., at 4) (internal
quotation marks omitted); see District of Columbia v.
Wesby, 583 U. S. ___, ___–___ (2018); White v. Pauly, 580
U. S. ___, ___–___ (2017) (per curiam); Mullenix v. Luna,
577 U. S. ___, ___–___ (2015) (per curiam).
   Under our cases, the clearly established right must be
defined with specificity. “This Court has repeatedly told
courts . . . not to define clearly established law at a high
level of generality.” Kisela, 584 U. S., at ___ (slip op., at 4)
(internal quotation marks omitted). That is particularly
important in excessive force cases, as we have explained:
       “Specificity is especially important in the Fourth
    Amendment context, where the Court has recognized
    that it is sometimes difficult for an officer to deter-
    mine how the relevant legal doctrine, here excessive
    force, will apply to the factual situation the officer
    confronts. Use of excessive force is an area of the law
    in which the result depends very much on the facts of
    each case, and thus police officers are entitled to qual-
    ified immunity unless existing precedent squarely
    governs the specific facts at issue. . . .
       “[I]t does not suffice for a court simply to state that
    an officer may not use unreasonable and excessive
    force, deny qualified immunity, and then remit the
    case for a trial on the question of reasonableness. An
    officer cannot be said to have violated a clearly estab-
                 Cite as: 586 U. S. ____ (2019)            5

                          Per Curiam

    lished right unless the right’s contours were suffi-
    ciently definite that any reasonable official in the de-
    fendant’s shoes would have understood that he was
    violating it.” Id., at ___ (slip op., at 5) (quotation
    altered).
   In this case, the Court of Appeals contravened those
settled principles. The Court of Appeals should have
asked whether clearly established law prohibited the
officers from stopping and taking down a man in these
circumstances. Instead, the Court of Appeals defined the
clearly established right at a high level of generality by
saying only that the “right to be free of excessive force”
was clearly established. With the right defined at that
high level of generality, the Court of Appeals then denied
qualified immunity to the officers and remanded the case
for trial. 716 Fed. Appx., at 726.
   Under our precedents, the Court of Appeals’ formulation
of the clearly established right was far too general. To be
sure, the Court of Appeals cited the Gravelet-Blondin case
from that Circuit, which described a right to be “free from
the application of non-trivial force for engaging in mere
passive resistance. . . .” 728 F.3d, at 1093. Assuming
without deciding that a court of appeals decision may
constitute clearly established law for purposes of qualified
immunity, see City and County of San Francisco v.
Sheehan, 575 U. S. ___, ___ (2015), the Ninth Circuit’s
Gravelet-Blondin case law involved police force against
individuals engaged in passive resistance. The Court of
Appeals made no effort to explain how that case law pro-
hibited Officer Craig’s actions in this case. That is a prob-
lem under our precedents:
    “[W]e have stressed the need to identify a case where
    an officer acting under similar circumstances was
    held to have violated the Fourth Amendment. . . .
    While there does not have to be a case directly on
6                 ESCONDIDO v. EMMONS

                        Per Curiam

    point, existing precedent must place the lawfulness of
    the particular [action] beyond debate. . . . Of course,
    there can be the rare obvious case, where the unlaw-
    fulness of the officer’s conduct is sufficiently clear
    even though existing precedent does not address simi-
    lar circumstances. . . . But a body of relevant case law
    is usually necessary to clearly establish the an-
    swer . . . .” Wesby, 583 U. S., at ___ (slip op., at 15)
    (internal quotation marks omitted).
  The Court of Appeals failed to properly analyze whether
clearly established law barred Officer Craig from stopping
and taking down Marty Emmons in this manner as Em-
mons exited the apartment. Therefore, we remand the
case for the Court of Appeals to conduct the analysis re-
quired by our precedents with respect to whether Officer
Craig is entitled to qualified immunity.
  The petition for certiorari is granted, the judgment of
the Court of Appeals is reversed in part and vacated in
part, and the case is remanded for further proceedings
consistent with this opinion.

                                            It is so ordered.